                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

UNITED STATES OF AMERICA,                        )
                                                 )
v.                                               )          No. 1:09-cr-92-CLC-SKL-01
                                                 )
DOMINQUE L. COLLINS                              )

                               MEMORANDUM AND ORDER

        DOMINQUE L. COLLINS, (“Defendant”) appeared for a hearing on March 24, 2020, in
accordance with Rule 32.1 of the Federal Rules of Criminal Procedure on the Petition for a Warrant
for an Offender Under Supervision (“Petition”).

       Defendant was placed under oath and informed of his constitutional rights. It was
previously determined that Defendant wished to be represented by an attorney and he qualified for
appointed counsel. Attorney Joe Austin with Federal Defender Services of Eastern Tennessee was
appointed to represent Defendant. It was also determined that Defendant had been provided with
and reviewed with counsel a copy of the Petition.

       The Government moved that Defendant be detained without bail pending his revocation
hearing before U.S. District Judge Curtis L. Collier. Defendant waived his right to a preliminary
hearing, but requested a detention hearing and time to prepare for said hearing. Defendant was
temporarily detained until his detention hearing which was scheduled to take place on March 30,
2020 [Doc. 55]. Prior to the hearing, Defendant filed a motion to cancel and reserve detention
hearing [Doc. 56] which was granted [Doc. 57].

       Based upon the Petition and waiver of preliminary hearing, the Court finds there is probable
cause to believe Defendant has committed violations of his conditions of supervised release as
alleged in the Petition.

       Accordingly, it is ORDERED that:

       (1) Defendant shall appear for a revocation hearing before U.S. District Judge Collier.

       (2) The Government’s motion that Defendant be DETAINED WITHOUT BAIL pending
       his revocation hearing before Judge Collier is GRANTED.

       (3) The U.S. Marshal shall transport Defendant to the rescheduled revocation hearing set
       before District Judge Collier at 2:00 p.m. on May 13, 2020.

       SO ORDERED.

       ENTER.
                                             s/fâátÇ ^A _xx
                                             SUSAN K. LEE
                                             UNITED STATES MAGISTRATE JUDGE
